Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 25, 2021

The Court of Appeals hereby passes the following order:

A22A0392. KARANJA O. ROLLAND v. THE STATE.

      In 2009, Karanja O. Rolland pled guilty to drug charges and was given a
partially probated sentence. In 2019, the trial court revoked Rolland’s probation on
the ground that he had admitted to violating the conditions of his probation. In 2020,
Rolland filed a “Motion to Correct a Void Revocation Order.” The trial court denied
the motion, and Rolland appealed directly to this Court. We dismissed the appeal
because Rolland was required to file an application for discretionary review, as the
underlying subject matter of his appeal was the revocation of his probation. See Case
No. A21A0532 (Nov. 18, 2020).
      Back in the trial court, Rolland filed a motion for an out-of-time appeal of the
2019 revocation order. The trial court denied the motion, ruling that the remedy of an
out-of-time appeal is not available in a probation revocation case.1 Rolland again
appeals directly to this Court.
      As with Rolland’s prior appeal, we lack jurisdiction. Because the underlying
subject matter of this appeal is the revocation of Rolland’s probation, he was required


      1
         Although we express no opinion on the correctness of the trial court’s ruling
at this juncture, we direct the court’s attention to Johnson v. State, 237 Ga. App. 677,
677 (516 SE2d 539) (1999) (holding that an application for discretionary review must
be filed “within 30 days after entry of the order revoking defendant’s probation or
within 30 days after entry of the order granting defendant’s motion for out-of-time
appeal”) (emphasis supplied). See also Gould v. State, 315 Ga. App. 733 (726 SE2d
432) (2012) (this Court granted defendant’s discretionary application from trial
court’s denial of his motion for out-of-time appeal of probation revocation order).
to file an application for discretionary review in this Court in order to appeal the trial
court’s ruling. See OCGA § 5-6-35 (a) (5); Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999). Rolland’s failure to file a discretionary application deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/25/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.